IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT

                         __________________

                             No. 95-30488
                         USDC No. 94-CV-1766
                          __________________


LYMAN THOMPSON,

                                      Petitioner-Appellant,

versus

MIKE GILLIAM, Warden,

                                      Respondent-Appellee.


                        ---------------------

          Appeal from the United States District Court
              for the Western District of Louisiana

                        ---------------------
                           August 14, 1995

Before DUHÉ, EMILIO M. GARZA and STEWART, Circuit Judges.

BY THE COURT:

     Lyman Thompson has filed a request for a certificate of

probable cause (CPC).   IT IS ORDERED that his motion be GRANTED.

Thompson has failed to demonstrate that he has exhausted his

state remedies, see Carter v. Estelle, 677 F.2d 427, 443 (5th

Cir. 1982), cert. denied, 460 U.S. 1056 (1983), and has failed to

demonstrate that he should be excused from exhausting his claims.

See Deters v. Collins, 985 F.2d 789, 795 & n.16 (5th Cir. 1993).

Therefore, IT IS FURTHER ORDERED that the portion of the judgment

dismissing without prejudice his habeas claims for failure to

exhaust is AFFIRMED.
                           No. 95-30488
                                -2-


     The Supreme Court has held that in order to recover damages

for harm caused by actions whose unlawfulness would render a

conviction or sentence invalid, the plaintiff must prove that the

conviction or sentence was reversed on appeal, expunged by

executive order, declared invalid by a state tribunal authorized

to make such determinations, or called into question by a federal

court's issuance of a writ of habeas corpus.   Heck v. Humphrey,

114 S. Ct. 2364, 2372 (1994).   Prior to Heck, this court required

litigants to litigate § 1983 claims that were inextricably

intertwined with habeas claims in habeas proceedings before

pursuing § 1983 relief.   Serio v. Members of Louisiana State Bd.

of Pardons, 821 F.2d 1112, 1119 (5th Cir. 1987).

     The district court did not address Thompson's denial-of-

access-to-the-courts claim, and it is unclear from the current

record whether Heck precludes suit at this time.   Therefore, that

portion of the judgment is VACATED and the case REMANDED.    On

remand the district court should consider the claim in light of

Heck.

     IT IS FURTHER ORDERED that the motion for appointment of

counsel is DENIED.   See Schwander v. Blackburn, 750 F.2d 494, 502

(5th Cir. 1985).   All remaining motions are DENIED.